Decree settling final accounts, so far as appealed from unanimously modified on the law, on the facts, and in the exercise of discretion, to the extent of reducing the allowance of compensation for legal services to Adams & James, Esqs., attorneys for Virginia H. Twineh, from $2,500 to $1,000, and as so modified the decree is affirmed, with costs to the respondent executor payable out of the trust estate. Counsel fees for services rendered in unsuccessfully asserting the claim of this beneficiary, in the absence of proof that the difference was merited, should not exceed the fees awarded to the executor’s attorneys, whose services were more directly beneficial to the trust estate and the decedent’s estate. Settle order on notice. Concur — Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ. [25 Misc 2d 309.]